               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         NEWNAN DIVISION


UNITED STATES OF AMERICA,
                                            CRIMINAL FILE
         v.
                                           NO. 3:18-cr-13-TCB
DONTAVIUS PRATHER,

               Defendant.


                                ORDER

         This case comes before the Court on Magistrate Russell G.

Vineyard’s final report and recommendation (the “R&R”) [175], which

recommends denying Defendant’s motions [91, 92] to suppress evidence

resulting from execution of search warrants. No objections have been

filed.

         A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take different

forms, however, depending on whether there are objections to the R&R.
The district judge must “make a de novo determination of those portions

of   the    [R&R]      to    which      objection    is    made.”      28    U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v. Prem,

Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).1

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28



      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).
U.S.C. § 636(b)(1)(C).

     The Court has conducted a careful and complete review of the R&R

and finds no clear error in its factual or legal conclusions. Accordingly,

the Court adopts as its order the R&R [175]. Defendant’s motions [91, 92]

to suppress evidence are denied.

     IT IS SO ORDERED this 26th day of July, 2019.




                                   _______________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge
